          Case 4:20-cv-02180-JST Document 57 Filed 05/29/20 Page 1 of 7




 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
     Fax: (415) 979-0511
 5
 6   Raymond M. DiGuiseppe (SBN 228457)
     law.rmd@gmail.com
 7   THE DIGUISEPPE LAW FIRM, P.C.
     4320 Southport-Supply Road, Suite 300
 8   Southport, North Carolina 28461
     Phone: 910-713-8804
 9
     Fax: 910-672-7705
10
     Adam Kraut, Esq. (Admitted pro hac vice)
11   akraut@fpclaw.org
     FIREARMS POLICY COALITION
12
     1215 K Street, 17th Floor
13   Sacramento, CA 95814
     (916) 476-2342
14
     Attorneys for Plaintiffs
15
16                                 UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
     JANICE ALTMAN, an individual, et al.                  Case No. 4:20-cv-02180-JST
18
19                          Plaintiffs,                    SUPPLEMENTAL REPLY BRIEF IN SUPPORT
            vs.                                            OF PLAINTIFFS’ MOTION FOR PRELIMINARY
20                                                         INJUNCTION
     COUNTY OF SANTA CLARA,
21   CALIFORNIA, et al.                                    Date:       May 20, 2020
22                                                         Time:       2:00 p.m.
                                Defendants.                Judge:      Hon. Jon Tigar
23
24
25
26
27
28


                                                       i
              SUPPLEMENTAL REPLY BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 4:20-cv-02180-JST
          Case 4:20-cv-02180-JST Document 57 Filed 05/29/20 Page 2 of 7




 1                                          ARGUMENT IN REPLY
 2   A.     STATE LAW REQUIRES ALL BUSINESS OF A LICENSEE TO TAKE PLACE WITHIN THE
            BUILDING DESIGNATED IN THE LICENSE.
 3
 4          Plaintiffs have shown that federal and State laws and regulations prevent Plaintiffs from

 5   engaging in the conduct Defendants suggest. Defendants’ orders and enforcement practices

 6   prevent individuals from entering, performing legally required functions, and taking physical

 7   possession within a dealership, and thus prevent individuals from engaging in constitutionally

 8   protected conduct (e.g., purchasing and taking possession of firearms and ammunition, and going

 9   to and using public proficiency ranges like Reed’s Indoor Range) for which Plaintiffs have

10   sought preliminary injunctive relief. Defendants counter by merely questioning whether state and

11   federal laws really bear any obstacle to curbside delivery of firearms and ammunition and,

12   remarkably, encouraging Plaintiffs to just go ahead and conduct firearm and ammunition

13   transactions curbside, in alleys and parking lots, or even “behind a store—for example in an

14   outdoor walkway covered by the same roof.” Defendants further suggest that Plaintiffs and

15   others should just not worry about dozens of serious criminal laws banning firearm conduct and

16   possession in public, or being in un-marked school zones.

17          First, Defendants fail to refute the plain-text requirement that all “business of a licensee .

18   . . be conducted only in the buildings designated in the license[,]” Pen. Code § 26805(a), and that

19   all firearms must otherwise be delivered at “the building designated in the license,” Pen. Code §

20   26805(d)(1). Defendants quibble with whether the Legislature’s use of the word “building” really

21   meant building, or whether it meant something else, like “premises.” The plain fact remains,

22   however: the Legislature used the term “building,” and clearly could have used the term

23   “premises” had it intended to do so. But it did not. Not only that, it actually confined the term

24   “premises” to include only “the building designated in the license.” Pen. Code § 16810. The

25   ordinary meaning of the term “building” is “a covered structure that stands predominately by

26   itself and appears more separate and distinct from any other structure than connected to and a

27   part of another structure,” People v. Muszynski, 100 Cal.App.4th 672, 679 (2002) (construing

28   definition of a building within the meaning of an arson statute), not a public sidewalk, a parking


                                                       1
              SUPPLEMENTAL REPLY BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 4:20-cv-02180-JST
          Case 4:20-cv-02180-JST Document 57 Filed 05/29/20 Page 3 of 7




 1   lot, a back alley behind a building, or the curb of a public road.1
 2          Second, Defendants claim Pen. Code § 26805(d)(3) permits home delivery of firearms.
 3   Plaintiffs would prefer that firearm and ammunition transfers be available in fast and simple
 4   home-delivery services (perhaps via a “GunDash” mobile application). But even if one statute
 5   allows for the mere delivery of a firearm, the totality of statutes and regulations imposing both
 6   pre and post-delivery requirements prevent firearm and ammunition transactions and transfers to
 7   take place outside a licensee’s building. See Supp. Decl. of Roman Kaplan, submitted herewith.
 8   As Plaintiffs have already pointed out, strict laws and regulations require all of the “business of
 9   the licensee” to take place at, indeed within the licensee’s building.2 FSC testing and firearm and
10   ammunition transfer activities are required to be conducted at the business itself, and in the
11   building—just as the DOJ recently advised Plaintiff Kaplan. Id. And with that prevailing
12   regulatory backdrop, because of Defendants’ orders and their enforcement of them, Plaintiffs
13   must continue to seek injunctive relief in order to engage in all of the constitutionally protected
14   conduct they are entitled to without fear of arrest, prosecution, and/or other penalties.
15   B.     FEDERAL LAW REQUIRES FIREARMS DEALERS’ BUSINESS TO TAKE PLACE IN
            COMPLIANCE WITH STATE LAW.
16
            With no law or regulation to support their arguments, Defendants cite to a Bureau of
17
18
19   1
      In arguing whether outdoor transfers of firearms may run afoul of school zone and carry laws,
20   Defendants’ attempt to distinguish People v. Tapia, 129 Cal.App.4th 1153 (2005) misses the
     point. Indeed, the arrest in Tapia took place on a “publicly owned easement,” which was a
21   sidewalk. 129 Cal.App.4th at 1159. Curbside transactions of the kind Defendants contemplate
22   would, in fact, take place on sidewalks, or in other public places, such as parking lots. People v.
     Vega, 18 Cal.App.3d 954, 958 (market parking lot was a public place within the meaning of
23   former Pen. Code § 12031).
24   2
      See Supp. Brief at pp. 5-7, fn.4. See also 11 Cal. Code Regs. § 4230(c) (requiring that
25   “immediately upon delivery of the firearm,” the licensee must access the DES delivery menu,
     select the “Deliver Gun” option to record the exact time and date the firearm is delivered). If the
26   Court is otherwise inclined to accept Defendants’ new theory of defense, Plaintiffs respectfully
     suggest that the Court grant leave for Plaintiffs to seek joinder of the California Attorney
27   General, Department of Justice, and the ATF under FRCP 19 and/or 20, or their inclusion by
     amendment, such that the Court could then accord complete relief among the parties.
28


                                                       2
              SUPPLEMENTAL REPLY BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 4:20-cv-02180-JST
          Case 4:20-cv-02180-JST Document 57 Filed 05/29/20 Page 4 of 7




 1   Alcohol, Tobacco, Firearms and Explosives (ATF) industry letter saying that a federally
 2   “licensed [firearm] importer, manufacturer, or dealer may, in qualifying circumstances, carry out
 3   the requested activities on any part of the business premises, including the exterior of the brick-
 4   and-mortar structure.” (Bussey Decl. Exh. A at p. 2). But that guidance has an important
 5   qualification: “[P]rovided, the activity otherwise complies with all applicable federal laws and
 6   regulations, and any sale, delivery, or disposition would not violate any State law or published
 7   ordinance applicable at the place of sale, delivery, or other disposition.” Id. (italics original).
 8   Once again, federal regulations consider a licensee’s “business premises” to be “the property on
 9   which the dealing of firearms is or will be conducted,” 27 CFR § 478.11, and thus, to the extent
10   that state law constrains such dealing to the physical building—as amply demonstrated
11   throughout—the federal regulations allow nothing further.
12           And moreover, as the ATF letter itself expressly says, “[g]uidance documents [...] are not
13   binding and lack the force and effect of law, unless expressly authorized by statute or expressly
14   incorporated into a contract, grant, or cooperative agreement.” (Bussey Decl. Exh. A at p. 3).
15   And “[g]uidance documents may be rescinded or modified in the Department’s complete
16   discretion, consistent with applicable laws.” Id. Thus, even compliance with these guidelines do
17   not insulate a person from federal criminal liability for any conduct expressly proscribed by
18   statute. More, the ATF often “change[s] its mind” about what its own regulations mean, and how
19   they will be enforced. See, e.g., Guedes v. Bureau of Alcohol, Tobacco, Firearms & Explosives,
20   140 S. Ct. 789 (2020) (statement of Gorsuch, J., respecting denial of certiorari).
21   C.      THE MOTION CONTINUES TO PRESENT A LIVE, JUSTICIABLE ISSUE.
22           Within the context of a voluntary cessation argument, Defendants cite Bd. of Trustees of
23   Glazing Health & Welfare Tr. v. Chambers, 941 F.3d 1195 (9th Cir. 2019) (en banc) to assert
24   that there is a presumption of mootness. But firstly, that case involved a legislative enactment
25   and fix that was intended completely to address the ERISA preemption issues that were
26   presented in that lawsuit. Here, there is no legislative enactment, but only a set of Revised Orders
27
28


                                                        3
              SUPPLEMENTAL REPLY BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 4:20-cv-02180-JST
          Case 4:20-cv-02180-JST Document 57 Filed 05/29/20 Page 5 of 7




 1   of the county officers, which do not even address3 Plaintiffs’ concerns here. Again, “[b]y
 2   contrast, repeal or amendment of an ordinance by a local government or agency does not
 3   necessarily deprive a federal court of its power to determine the legality of the practice at issue.”
 4   Rosebrock v. Mathis, 745 F.3d 963, 971 (9th Cir. 2014).
 5          But the ultimate question presented is not whether a technical set of orders now
 6   supersedes the old ones, but whether the new orders continue to harm plaintiffs to any degree. As
 7   the Ninth Circuit even more recently stated: “To determine whether a legislative change has
 8   rendered a controversy moot, we ask ‘whether the new ordinance is sufficiently similar to the
 9   [previously challenged] ordinance that it is permissible to say that the challenged conduct
10   continues.’ […] If the amended ordinance threatens to harm a plaintiff in the same fundamental
11   way—even if to a lesser degree—the plaintiff will still have a live claim for prospective relief.”
12   Cuviello v. City of Vallejo, 944 F.3d 816, 824 (9th Cir. 2019) (citing Ne. Fla. Chapter of
13   Associated Gen. Contractors v. City of Jacksonville, 508 U.S. 656, 662 n.3, 113 S.Ct. 2297
14   (1993)). In Cuviello, the Court examined the City of Vallejo’s claim of mootness on appeal, after
15   the city claimed to have amended its ordinance to ease the restrictions constituting prior restraint
16   on the plaintiff’s First Amendment activity, and concluded that there was no meaningful
17   difference between the prior and new versions of the permit requirement. Although it may have
18   lessened the asserted harm caused by the permit requirement, it did not eliminate it. 944 F.3d
19   816, 825 (9th Cir. 2019). Here, as amply demonstrated, there is no meaningful difference in the
20   Revised Orders insofar as they affect the Plaintiffs’ rights, and therefore, there is no issue of
21   mootness by superseding “legislation.” The harm remains.
22   D.     DEFENDANTS’ ORDERS AND ENFORCEMENT PRACTICES CONTINUE TO MEANINGFULLY
            INFRINGE UPON THE RIGHTS AT STAKE.
23
            Finally, Defendants go beyond the bounds of the mootness assertion to reopen their
24
25
26
     3
       If the County Defendants were serious about the mootness issues presented here, they could
27   have expressly stated—within the Revised Orders themselves—that dealers may conduct firearm
     and ammunition transactions in their licensed dealerships and that individuals could go into
28
     them, as they can other allowed facilities which they favor.

                                                       4
              SUPPLEMENTAL REPLY BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 4:20-cv-02180-JST
           Case 4:20-cv-02180-JST Document 57 Filed 05/29/20 Page 6 of 7




 1   argument on the merits. (Supp. Opp. Brief, pp. 8-10). In this regard, defendants cite to Teixeira v.
 2   County of Alameda, 873 F.3d 670 (9th Cir. 2017) (en banc). But Texeira, in fact, supports
 3   Plaintiffs’ claim for injunctive relief here, for if Texeira stands for the proposition that the
 4   plaintiffs failed to state a claim that a county ordinance “meaningfully inhibit[ed] residents from
 5   acquiring firearms within their jurisdiction[,]” or that “[c]onspicuously missing from this lawsuit
 6   is any honest-to-God resident of Alameda County complaining that he or she cannot lawfully buy
 7   a gun nearby[,]” 873 F.3d at 680–81, then the converse must be true: that where those limitations
 8   exist and are proven, they rise to the level of a substantial infringement on Second Amendment
 9   conduct. If the judges of the en banc panel disagreed with whether the denial of a conditional use
10   permit to one prospective gun store owner meaningfully burdened the right, all might have
11   agreed that a complete, county-wide shutdown of the right to acquire arms was not trivial.
12           And therefore, pandemic or not, Defendants were, indeed, obligated to justify their
13   rationalization that less restrictive alternatives were not available. This they have failed to do,
14   and in fact, have not offered any evidence whatsoever that Second Amendment concerns were
15   even considered at all. For example, none of the County Health Officers’ declarations indicated
16   that they even bothered to look at the actual effect that allowing firearm and ammunition retailers
17   to remain open would actually have on the public health. Nor was there any evidence of any
18   actual comparison between, say, firearm retailers and hardware stores. When constitutional rights
19   are at stake, a court must look beyond “broadly formulated interests” and to scrutinize the
20   asserted harm of granting specific exemptions. Burwell v. Hobby Lobby Stores, Inc., 573 U.S.
21   682, 726-27, 134 S.Ct. 2751 (2014). Defendants’ reliance on “we can’t exempt them all” as an
22   excuse to exempt none simply won’t cut it, not as far as constitutional rights are concerned.
23           And neither do Defendants’ illusory promises that the restrictions are “temporarily
24   indefinite” provide them with any cover. For the loss of constitutional freedoms, even for
25   minimal periods of time, constitutes irreparable injury. Elrod v. Burns, 427 U.S. 347, 373 (1976);
26   Coll. Republicans at San Francisco State Univ. v. Reed, 523 F. Supp. 2d 1005, 1012 (N.D. Cal.
27   2007). And when those “minimal” periods of time turn to “temporarily indefinite,” it’s time for
28   the courts to step in.


                                                        5
              SUPPLEMENTAL REPLY BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 4:20-cv-02180-JST
        Case 4:20-cv-02180-JST Document 57 Filed 05/29/20 Page 7 of 7




 1   Dated: May 29, 2020                           SEILER EPSTEIN LLP
 2                                                 /s/ George M. Lee
 3                                                 George M. Lee

 4                                                 Attorney for Plaintiffs

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     6
            SUPPLEMENTAL REPLY BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                           CASE NO. 4:20-cv-02180-JST
